Citation Nr: 1642473	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability prior to March 8, 2012, to include the assignment of a separate compensable rating for symptomatic removal of semilunar cartilage.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and back disabilities.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The August 2009 rating decision continued a 10 percent rating for a service-connected right knee disability and found that new and material evidence had not been received to reopen a previously-denied claim of entitlement to service connection for a right hip injury.  A notice of disagreement was received in October 2009, and a statement of the case was issued in March 2010.  According to a March 2014 supplemental statement of the case, a substantive appeal was received in March 2010.

The October 2013 rating decision granted a temporary total (100 percent) rating for the Veteran's right knee disability, which it recharacterized as traumatic arthritis of the right knee post total knee arthroplasty.  This 100 percent rating was assigned from March 8, 2012, through April 30, 2013.  A 60 percent rating was assigned effective May 1, 2013.  

The October 2013 rating decision also denied entitlement to service connection for a left knee disability.  A notice of disagreement was received in November 2013, a statement of the case was issued in March 2014, and a substantive appeal was received in March 2014.  

In an August 2015 decision, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for a right hip disability.  This claim was then denied on the merits.  The Board also denied entitlement to an increased rating for the right knee disability and remanded the claim of entitlement to service connection for a left knee disability for further development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2016, the Court granted a Joint Motion for Remand (Joint Motion) that vacated the Board's August 2015 decision to the extent that it denied entitlement to a rating in excess of 10 percent for a right knee disability prior to March 8, 2012, and that it denied entitlement to service connection for a right hip disability.  It remanded these matters for compliance with the instructions in the Joint Motion.  These issues have been returned to the Board.

In August 2015, the Board also remanded the claim of entitlement to service connection for a left knee injury for additional development, and the case has been returned to the Board for further appellate review.  

In April 2010, the Veteran submitted a written request for a Central Office hearing.  In his March 2014 substantive appeal, the Veteran indicated that he did not want a hearing.  In its August 2015 decision and remand, the Board interpreted the March 2014 substantive appeal as revoking the earlier hearing request.  The Veteran has not disputed this characterization of the record.  Therefore, the hearing request is still deemed to have been withdrawn.                                                                                       

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's right knee disability is not manifested by limitation of flexion to at least 30 degrees, limitation of extension to at least 10 degrees, ankylosis, dislocation of semilunar cartilage, symptomatic removal of semilunar cartilage, malunion of the tibia and fibula, or genu recurvatum.

2.  The Veteran did not exhibit a left knee disability in service, arthritis of the left knee was not exhibited in service or within one year after discharge from service, and a left knee disability is not otherwise shown to be associated with his active service or with a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2015).

2.  The criteria for establishing service connection for a left knee disability, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case with respect to the increased rating claim.  In this regard, the Board notes a December 2008 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that no VCAA notice has been issued with respect to the claim of entitlement to service connection for a left knee disability.  With respect to the requirements that VA notify the Veteran of any evidence that is necessary to substantiate his claim, the evidence VA will attempt to obtain, and the evidence the veteran is responsible for providing, the Board observes that the Veteran has demonstrated actual knowledge of this information.  Because the Veteran had actual knowledge of the requirements necessary to establish service connection, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

Specifically, the Board notes that the Veteran's written submissions, including his March 2014 substantive appeal, demonstrate awareness of how to establish a service connection claim (both directly and on a secondary basis).  VA has obtained the Veteran's VA medical records that pertain to the left knee claim, and the Veteran has utilized authorization forms to allow VA to obtain private evidence on his behalf.  

Moreover, the Veteran has been represented by a national service organization, which would have actual knowledge of the information necessary to substantiate the Veteran's claim.  It is appropriate to assume that the Veteran's representative included information concerning the elements of the service connection claim in guidance to the Veteran.  

Furthermore, despite the inadequate notice provided to the appellant on the disability rating and effective date elements of his claim, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  Because the Board concludes below that the preponderance of the evidence is against the appellant's claim for compensation, any questions as to the appropriate disability evaluation or effective date to be assigned are rendered moot.

The Board finds that all information required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and identified, available private medical evidence.  No additional, outstanding evidence has been identified by the Veteran as relevant to his appeal.

The RO arranged for the Veteran to undergo VA examinations in connection with his left knee disability claim in September 2013, March 2014, and January 2016.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection for a left knee disability.  The examination reports reflect review of the claims folder.  During the examinations, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiners also provided diagnosis and etiology opinions and explained the reasons and bases for these opinion.  As will be discussed below, the Board finds that the January 2016 report is highly probative for the direct service connection claim, while the September 2013 opinion is highly probative for the secondary service connection claim.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.  

The RO arranged for the Veteran to undergo VA examinations in connection with his right knee claim in October 2007 and June 2009.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The Veteran has claimed entitlement to a rating in excess of 10 percent for a right knee disability prior to March 8, 2012.  Following the May 2016 Joint Motion, this issue now expressly contemplates whether the assignment of a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

As discussed in the August 2015 Board decision, the Veteran has appealed the 10 percent rating assigned prior to March 8, 2012, for a right knee disability.  This rating has been assigned for limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2015).

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).

The Veteran's current 10 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59 (2015).  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees, which was not shown.  38 C.F.R. § 4.7 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate rating may be assigned for compensable limitation of extension or instability/subluxation.  However, the evidence of record does not show objective evidence of instability or subluxation prior to March 8, 2012, or limitation of extension to 10 degrees, even when considering functional limitation due to pain and other factors.  Therefore, separate ratings under Diagnostic Codes 5257 and 5261 are not warranted.

After a review of the evidence of record, the Board found, in its August 2015 decision, that an increased rating for the Veteran's right knee disability prior to March 8, 2012, is not warranted based on limitation of motion.  The Veteran's examinations show painful range of motion, with a limitation of flexion at 120 degrees, thus warranting a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the Veteran had pain on motion, that pain did not functionally limit flexion to less than 45 degrees, or extension to 10 degrees or greater.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees.  Rather, the examinations disclosed that he retained useful flexion that was better than 45 degrees.

The Board also gave consideration to assigning separate ratings for the right knee under other diagnostic codes.  There was no evidence of ankylosis to warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256.  The evidence also did not show instability such that any separate compensable rating could be assigned under Diagnostic Code 5257.  Although the Veteran reported use of a cane, objective stability tests on examination were normal.  Furthermore, there were no medical or lay reports of subluxation or dislocation.  Therefore, a separate rating under Diagnostic Code 5258 was not warranted.  

Consideration was also given to assigning a separate rating under Diagnostic Codes 5259, 5262, and 5263.  Diagnostic Code 5259 will be discussed below.  However, the Board notes that there is no evidence that the Veteran has or had cartilage removed from the right knee prior to March 8, 2012.  There is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  Therefore, a separate rating under Diagnostic Code 5262 or 5263 is not warranted.  38 C.F.R. § 4.71a (2015).

This claim was remanded to the Board pursuant to the Joint Motion in May 2016.  The Joint Motion notes that the Board's determination in its August 2015 rating decision "that there is no evidence that the Veteran has or had cartilage removed from the right knee prior to March 8, 2012," in denying a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, is inconsistent with another piece of evidence of record.  As noted in the Joint Motion, the Veteran's doctor filled out a Disability Benefits Questionnaire (DBQ) form in June 2013 in which he reported that the Veteran had undergone a meniscectomy in 1989.  The joint motion noted that there is evidence of additional right knee "symptoms beyond limited range of motion and potentially caused by the meniscectomy, including a limp/abnormal gait...; crepitus; stiffness, swelling, and giving way; flare-ups caused by stooping, standing for short periods of time, or sitting with his knees bent for long periods of time; worse pain with walking; and trouble walking, an inability to bend the knee, and feeling like it locks up."   [Citations to evidence omitted.]  The Joint Motion therefore determined that "remand is warranted because the Board erred in failing to provide an adequate statement of reasons [or] bases for finding a rating unwarranted under 38 C.F.R. § 4.71a, [Diagnostic Code] 5259."  

Turning to the evidence of record, the June 2013 DBQ from the Veteran's private doctor notes that the Veteran had undergone a meniscectomy in 1989.  It also notes that the Veteran has arthritis in his knee as a residual sign and/or symptom from the meniscectomy.  This record also notes that the Veteran underwent a total knee joint replacement of the right knee in March 2012 and June 2012.  The doctor checked the "NO" box in response to a question of whether the Veteran has had arthroscopic or other knee surgery not described above.  

June 1990 private medical records reflect that the Veteran had suffered an injury to his right shoulder and right knee in 1989 when he fell from a truck.  The record notes that he underwent surgery for a partial rotator cuff tear, but it does not note a 1989 right knee surgery.  

Records reflect that the Veteran suffered a right fibular fracture in June 1993 while loading milk crates.  He reported that he has had intermittent right leg pain since the accident but has had no difficulty walking.  His past surgical history notes "[r]ight shoulder reconstruction three years prior to admission."  An August 1993 record notes that the Veteran underwent "Excision of Right Fibular Head," and "Curett [sic] of Fibular Lesion" earlier that month.  

The record contains an operative summary of a left knee surgical procedure that the Veteran underwent in December 1999.  This record reflects that he underwent a left knee arthroscopy with medial and lateral meniscectomies, and shaving and debridement of articular surface, undersurface of patella, and lateral femoral condyle and removal of loose body from intercondylar area.  

An October 2007 VA examination report notes that the Veteran repeatedly had his right knee aspirated after service.  (It is unclear when this occurred, but the narrative appears to suggest that it might have happened in the 1960s or 1970s.)  It was noted that the Veteran came under the care of a private orthopedist in the late 1970s or early 1980s, and that this doctor debrided the right knee following infection.  It was noted that this doctor performed a subsequent surgery within a year or two of the initial debridement.  The impression on right knee radiology report notes medial compartment joint space narrowing.  The Veteran was diagnosed with osteoarthritis of the right knee.  

An October 2008 VA medical record notes that the Veteran had a right knee surgery in 1993 and underwent a left knee arthroscopic meniscal repair in 2001.  

On VA examination in June 2009, the Veteran reported right knee pain, weakness, stiffness, swelling, giving away, fatigability, and a lack of endurance.  He reported daily flare-ups of pain occurring five to six times a day lasting one hour, precipitated by prolonged sitting and standing with additional limitation of motion. He indicated use of a cane and ability to drive a car. He denied any episodes of subluxation or dislocation. Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees. The examiner noted the knee was stable, normal in appearance, with no evidence of popping or grating.  This record notes that the Veteran had an open procedure to his right knee in 1998, but he is unsure what surgery they did to his knee.  In an August 2009 VA examination addendum, the examiner noted the results of a subsequent examination remained unchanged with weakness and pain on range of motion.

VA medical records reflect that the Veteran underwent right knee injections in late 2010.  

The September 2013 VA examination report notes that the Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition.  

The January 2016 VA examination report notes that the Veteran does not have, and has never had, a meniscus condition.  This report reflects review of the record and interview and examination of the Veteran.  

In response to the Joint Motion, the Board finds that a preponderance of the evidence is against finding that the Veteran had a right knee meniscectomy in 1989, or at any other time during the period that is contemplated by the current appeal.  The Board notes that the June 2013 DBQ itself contains some inaccuracies in its accounting of the Veteran's right knee medical history, which lessens it probative value for purposes of establishing the occurrence of a right knee meniscectomy that is not otherwise referenced or demonstrated in the Veteran's VA and private medical records.  For example, the DBQ specifically notes that the Veteran has not any knee surgery other than the referenced 1989 meniscectomy and operations performed in 2012 in connection with a right total knee replacement.  However, medical evidence in the claims file reflects that the Veteran underwent a right knee surgery in 1993, as records produced in August 1993 reflect that the Veteran underwent excision of the right fibular head and curette of fibular lesion in that month.  The October 2007 VA examination report reflects debridement and subsequent right knee surgery in the late 1970s or early 1980s, but no meniscectomy was noted to have been performed.  Radiology reports from prior to the March 2012 surgery do not indicate that the Veteran had had a meniscectomy.  

The Board notes that there is ample evidence of record reflecting that the Veteran's right knee surgical history is more extensive than the June 2013 DBQ author was aware.  The Board also observes that, despite the record's demonstrating that the Veteran has undergone much treatment and diagnostic testing for right knee symptoms, there is no other medical evidence of record indicating that the Veteran had undergone a right knee meniscectomy.  The Board further notes that the evidence does not reflect that the June 2013 DBQ author was treating the Veteran in 1989 such that he would have firsthand knowledge of a 1989 meniscectomy even though such an operation does not appear in the record, and even though such recollection would contradict the remaining evidence of record.  In light of the above, the Board finds that the assignment of a separate right knee rating based on symptoms from a right knee meniscectomy that has not been demonstrated by the record to have occurred is not warranted.  Therefore, the assignment of a separate rating under Diagnostic Code 5259 is not warranted.  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an even higher level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Board finds that the rating criteria for the Veteran's service-connected right knee disability contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The Veteran has not described any symptomatology that is not already considered by the rating criteria.  In short, the disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by applicable rating criteria under which the Veteran already receives compensation.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  The Joint Motion expressly directed the Board to "address whether Appellant is entitled to an extraschedular rating, to include based on the collective impact of his service-connected disorders."  The Joint Motion expressly noted that the June 2009 VA examination report notes that the Veteran "continues to lead a relatively normal life, but he is slowed down considerably because of his low back pain and his knee pain."  It also noted the January 2009 report from the Veteran's private doctor observing that the Veteran "has since stopped working because of the [knees, lower back and right hip] disabilities."  The Board notes that, other than the right knee disability, the only disability for which the Veteran is service connected is the low back disability.  Thus, the issue in the case at hand involves combined impairment caused by multiple musculoskeletal disabilities.  There is no indication that the slowing of such activities is due to anything other than pain, weakness, fatigability, or any of the other factors that are contemplated by DeLuca.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Board therefore finds that referral for an extraschedular evaluation based on this impairment is not warranted.  

With respect to the statement regarding the Veteran's having stopped working due to his knees, lower back, and right hip disabilities, compensation for such concern is most appropriately evaluated on the criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Because the impairment in this case involves more than just the disability that is on appeal, the Board finds that referral for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  In that case, the Court held that a TDIU request, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not claimed that he is unemployable due solely to the residuals of his right knee disability, and the evidence of record does not otherwise suggest that this is the case.  Therefore, consideration of a TDIU is not warranted. 

III.  Service Connection

The Veteran has claimed entitlement to service connection for a left knee disability.  He essentially contends that his current left knee disability is either (1) directly related to an in-service incident in which he was hit by an automobile, or (2) related to service on a secondary basis via service-connected right knee and back disabilities. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to in-service disability, the Veteran's service treatment records reflect that his lower extremities were clinically normal at the times of his July 1965 induction and April 1967 separation examinations.  He expressly denied any past or current trick or locked knee on his July 1965 induction and April 1967 separation medical history reports.  Service treatment records corroborate the Veteran's description of having been hit by an automobile during service.  Such records reflect that the Veteran suffered a right knee sprain when he was hit by an automobile while in a troop formation.  None of these records reflects that a left knee injury was suffered at that time, and none of these records reflects that the Veteran complained of or was treated for left knee symptoms at any point during service.  

With respect to post-service evidence of a left knee disability, in December 1999, the Veteran underwent a left knee arthroscopy with medial and lateral meniscectomies, and a shaving and debridement of articular surface, undersurface of patella, and lateral femoral condyles and removal of loose body from intercondylar area.  He was given a postoperative diagnosis of extensive complex tear, left knee, medial meniscus along anterior and posterior horns and loose fragment of meniscal tissue in intercondylar area; tear of lateral meniscus with extensive fraying of edges of lateral meniscus; and traumatic articular surface defects, left knee, undersurface of patellar and lateral femoral condyle.  

A January 2009 private physician's record diagnoses degenerative arthritis of the left knee.

With respect to nexus, an August 2013 opinion from the Veteran's private orthopedist notes that the Veteran was struck by a motor vehicle in service "resulting in his body being propelled 25 feet."  It was noted that the Veteran has suffered no other traumatic injuries in his life.  He opined that "the severe knee condition has caused his left knee, hips, and back to suffer secondarily very severe disabilities."  He opined that "it is at least as likely as not, or more than 50% probability that the left knee, hips, and back conditions were caused by this incident in which [the Veteran] was struck by a vehicle while marching in formation on base."  He also opined that "it is at least as likely as not, or more than 50% probability that the left knee, hips, and back conditions have been caused by the severe impairment of [the Veteran's] service-connected right knee."  In his March 2014 substantive appeal, the Veteran reported that his private physician had reviewed the Veteran's service treatment records prior to offering this opinion.  

The September 2013 VA examination report notes that the Veteran "reports that he has had some intermittent left knee aching pain and stiffness ever since military service although he is adamant that he has never had any trauma, injury or known medical interventions to the left knee until he states he was medically examined ... in the late 1970's or early 1980's."  After review of the claims file and interview and examination of the Veteran, the VA examiner opined that it is less likely than not that the claimed left knee condition is secondary to the service-connected right knee and/or low back condition.  As a rationale, the examiner noted that there is no medical evidence of left knee problems relative to an abnormal gait or weight shifting patterns relative to the right knee or low back sufficient to produce the wear and tear to produce the present left knee condition.  The examiner also noted that it is apparent that there has been some sort of unexplained trauma to the left knee as seen by the visible scar and x-ray abnormality of metallic foreign body.  The examiner observed that these unexplained findings are the far more likely cause of the claimed left knee condition.  The examiner also observed that the Veteran reported left knee symptoms/problems that date back to the 1970s with progressive worsening, which makes it less likely that the left knee is caused by or related to the right knee problems.

The Veteran also underwent a VA examination in March 2014.  Based on review of the record and interview and examination of the Veteran, the examiner opined that the Veteran's left knee disability is less likely than not proximately due to or the result of his service-connected condition.  The rationale was that "[a]rthritis in one joint does not cause arthritis in another joint.  Medical literature does not support this.  A nexus has not been established."  

In his March 2014 substantive appeal, the Veteran disputed a notation in the September 2013 VA examination report noting that the Veteran was adamant that he had not had any left knee trauma or injury until the late 1970s or early 1980s.  The Veteran described how serious the in-service accident was, noting that the drunk driver "killed one of the soldiers in the platoon I was marching with, and most of the rest of us were thrown into the ditch.  I had the imprint of my mess kit on my right hip, and went to the hospital."  He insisted that "[t]here was trauma to BOTH knees."  

The Veteran underwent a VA joints examination in January 2016.  The resulting examination report notes that the Veteran reports that he was struck by a vehicle while on active duty, causing injury to his right knee.  It was noted that the Veteran did not notice any significant problems with his left knee at the time, but that, within a few years, the Veteran started having left knee pain that has progressively gotten worse over the years.  He denied any other injuries to his left knee.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's left knee disability (osteoarthritis) is less likely than not due to his military service.  As a rationale, the examiner noted that review of the service treatment records and medical evidence indicates that there is no way to correlate his left knee condition directly to service, to include being struck by a vehicle (which caused his right knee condition).  The examiner noted that there are no medical records showing complaints of left knee pain during service or within a few years after service, which would mean that the Veteran's accident during service did not significantly affect the left knee.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a "treating physician rule," which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

The August 2013 private physician's letter and the January 2016 VA examination report contain etiology opinions that pertain to the direct theory of service connection.  The Board notes that the August 2013 letter was authored by an orthopedist, and the January 2016 opinion was written by a physician's assistant.  The Board observes that both of the opinion authors  in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the Board ultimately must find that the January 2016 VA examiner's opinion is more probative than the August 2013 private orthopedist's opinion.

The Board acknowledges and accepts the Veteran's report that the private orthopedist did review the service treatment records.  Furthermore, even though the private opinion is not given more probative value by virtue of having been written by the Veteran's treating physician, the fact that the private physician has knowledge of the Veteran's pertinent medical history through his own treatment of the Veteran does render his opinion more probative than had he not been regularly treating the Veteran.  Ultimately, however, the Board must find that the August 2013 opinion lacks probative value.

The Board notes that the August 2013 opinion provides no explanation for the direct service connection opinion.  Specifically, the physician does not cite to any of the evidence of record to explain how there is a direct connection between the left knee injury and the automobile accident, when the service treatment records themselves reflect that the Veteran did not report left knee complaints and that no abnormal findings regarding the left knee were made during service.  In order for the Board to accept the physician's opinion as probative, the physician would have to explain his basis for finding such a direct relationship between service and the injury.  No such explanation is provided in this case.  Therefore, without explanation, the August 2013 opinion is of little probative value.

On the other hand, the Board finds that the January 2016 VA examiner's opinion is probative evidence against establishing entitlement to service connection for a left knee disability on a direct basis.  Unlike the private physician, the VA examiner supported his opinion through citation to the facts of the Veteran's case.  Specifically, the examiner noted that there are no medical records showing left knee problems in service or within a few years thereafter.  These records are consistent with the Veteran's reports of having not noticed any significant left knee problems at the time of the accident or within a few years therefrom.  Because this opinion is supported through citation to the record, the Board finds the January 2016 opinion to be highly probative to the direct service connection question.

The August 2013 private physician's letter, the September 2013 VA examination report, and the March 2014 VA examination report contain etiology opinions that pertain to the secondary theory of service connection.  

The secondary service connection opinion of the August 2013 letter has the same deficiencies that were noted to be present in the direct service connection opinion.  Specifically, the private physician has provided no explanation for how the left knee disability is related to the service-connected right knee disability.  In the absence of any rationale, the Board must find that the August 2013 secondary service connection opinion is of no probative value.

The Board finds that the March 2014 VA examiner's opinion is highly deficient and is of no probative value on the secondary service connection question.  The examiner's vague reference to "medical literature" does not provide an actual explanation for why there is no medical support for the notion that arthritis in one joint would cause arthritis in another joint.  The Board further notes, however, that the examiner appears to have read VA's request very narrowly, as the response does not contemplate whether factors such as altered mechanics due to service-connected right knee and/or back disabilities may cause or aggravate a left knee disability.  For these reasons, the Board affords the March 2014 VA examiner's opinion no probative weight.

On the other hand, the Board does find the September 2013 VA examiner's opinion to be highly probative to the secondary service connection theory of entitlement.  The author of this opinion is a nurse practitioner who possesses the necessary education, training, and skills to provide the requested opinion.  See Cox, supra.  She has provided support for her opinion through citation to the facts of the Veteran's case and to pertinent medical principles regarding body mechanics and altered gait.  Even though she is unable to pinpoint the cause of the Veteran's left knee scar and metallic foreign body, there is no suggestion of record that there is a connection between either of these and service.  The Board acknowledges the Veteran's belief that the September 2013 opinion is of diminished probative value because he disputes the examiner's notation that he had adamantly denied having suffered a prior left knee trauma.  The Board notes, however, that that particular detail is only pertinent to the direct service connection theory.  Furthermore, to the extent that the Veteran is suggesting that he had not denied the occurrence of an in-service left knee injury, the Board finds that the Veteran's service treatment records do not support any suggestion that he had, in fact, injured his left knee in the in-service accident.  In short, the Board finds that the September 2013 VA examiner's opinion is the most probative evidence on the secondary service connection question.  

The Board notes that the only other opinion of record on direct or secondary service connection comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, the question of whether the Veteran's current left knee disability is etiologically related to service or to a service-connected disability is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

Finally, in the absence of evidence of left knee arthritis within one year of separation from service, service connection for a chronic left knee disability on a presumptive basis must be denied.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a left knee disability that was caused or aggravated by service or a service-connected disability.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to service connection for a left knee disability must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for a right knee disability prior to March 8, 2012, to include the assignment of a separate compensable rating for symptomatic removal of semilunar cartilage, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and back disabilities, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for a right hip disability.  The May 2016 Joint Motion determined that remand was required because the March 2014 VA medical opinion that was relied upon to decide this claim was inadequate with respect to both the direct and secondary theories of service connection.

The Joint Motion noted that the examiner's rationale for his direct service connection etiology opinion consisted of his observation that the Veteran's in-service right hip condition was merely acute and that there was no evidence of chronicity of care.  The Joint Motion determined that this rationale was inadequate because "[t]he examiner did not explain why it was necessary for Appellant to have sustained a chronic condition in-service in order to establish a nexus."  

With respect to secondary service connection, the Joint Motion noted that the examiner's rationale for why the hip disability was not related to the service-connected right knee disability conflicted with another portion of the examination report.  Specifically, the Joint Motion observed that the examiner's rationale for his negative etiology opinion was that medical literature does not support the principle that arthritis in one joint causes arthritis in another joint.  It also observed, however, that the examiner had only diagnosed a sprain or strain of the hip.  It noted that the examiner had not diagnosed arthritis of the hip, and that imaging studies did not document degenerative or traumatic arthritis.  Nor did the examiner address the medical records demonstrating that the Veteran "used a cane and potentially had a limp or antalgic gait for many years due to his service-connected right knee disability and that such could have contributed to his hip condition."  

Based on the above, the Joint Motion determined that a remand for a new opinion was necessary.

The Joint Motion also noted that the record reflects VA had obtained active duty inpatient clinical records from Fort Leonard Wood Army Hospital for right hip treatment received from August 1, 1965, to September 1, 1965.  However, it also notes that "such treatment records do not appear in the record on appeal."  It was directed that this issue be addressed on remand.  The Board notes that review of the claims file reveals that the records in question have, in fact, been associated with the claims file.  (They appear in a Veterans Benefits Management System (VBMS) document that is currently labeled as "STR - Medical.")  Therefore, no further action is necessary on this particular matter.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an examination by a qualified examiner to determine whether the Veteran has a current right hip disability that was caused or aggravated by his military service, to include his service-connected right knee disability.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any right hip disability was incurred or aggravated by service or by a service-connected disability, to include his service-connected right knee disability.  Please address the contention that the right knee disability resulted in an altered gait which, in turn, either caused or aggravated a right hip disability.  

In this context, "aggravation" has occurred when it has been medically determined that a right hip disability has undergone an identifiable permanent increase in its severity that is proximately due to or the result of any service-connected right knee disability.

If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


